Citation Nr: 0323359	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-03 794	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for status post excision of 
an osteosarcoma from the distal left femur with two knee 
replacements.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The appellant served in the U.S. Navy Reserve from May 1987 
to July 1994 with a period of active duty for training from 
May to August 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  


REMAND

In November 2002 the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  However, 
the United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations that empowered the Board 
issue written notification pertaining to requirements of the 
VCAA.  Disabled American Veterans et. al v. Secretary Of 
Veterans Affairs, 327 F. 3d (Fed. Cir. 2003).  A review of 
the record reflects that the appellant's periods of active 
duty for training and inactive duty training dates are not on 
file.  

For the above reason, this case must be remanded for the 
following actions:  

1.  The RO is requested to contact the 
National Personnel Records Center (NPRC) 
to verify the appellant's periods of 
ACDUTRA and inactive duty training during 
his service in the United States Naval 
Reserve.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

3.  Thereafter the RO should review the 
appellant's claim.  If the benefit sought 
is not granted the appellant and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

